DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments and arguments received on 02/23/2021 has been considered. It is noted that claims 1, 2, and 9 have been amended. New claims 11 and 12 have been added.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al (US 2009/0082079) in view of Barney et al (US 2015/0290545).
Regarding claims 1, 11, and 12: Kuhn et al discloses a gaming-table device, in particular of the casino type, the device being characterized in that it comprises: at least one gaming table with a gaming mat that defines at least one identified playing zone that is precisely defined locally (see figures 1-4, paragraphs [0120]-[0129]), the identified playing zone being fitted with at least one detection and identification system for identifying and detecting items, such as chips and/or tokens, dice, playing cards, and/or electronic devices (see figures 1-4, paragraphs [0028], [0120]-[0129], and [0135]-[0137]); at least one computer that is provided with software that is capable of retrieving and analyzing detection information that is sent by the item detection and identification system of said at least one playing zone (see paragraphs [0109] and [0117]); chips and/or tokens that are placed on the gaming mat, and in particular on said at least one identified playing zone, so that the item detection and identification system of said playing zone generates detection information that is sent to the computer so as to be analyzed thereby (see figures 1-4, paragraphs [0028], [0120]-[0129], and [0135]-[0137]); and software of the computer, which software further generates action information as a result of analyzing detection information, the action information being sent to an identified playing zone that may be the zone from which the detection information came or that may be some other identified playing zone, the identified playing zone that receives the action information activating a specific function that can be used by a player, thereby offering said player additional playing means (see paragraphs [0109], [0117], and [0211]).
	However, Kuhn et al did not disclose wherein the action information presents a new play area or betting area during a game; the table layout is not changed by the action information. 
	In an analogous art, Barney et al teaches wherein the action information presents a new play area or betting area during a game; the table layout is not changed by the action information (see paragraph [0167], showing presenting and allowing access to a user into a “new play area” based on detected conditions and objectives by an electronic gaming device).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kuhn’s gaming table as taught by Barney’s new play area system so as to provide the users of the 

	Regarding claim 2: Kuhn et al discloses wherein the identified playing zone is not visibly located on the gaming mat while it is not activated (see paragraph [0159]).

Regarding claim 3: Kuhn et al discloses wherein the identified playing zone is defined by a light source (LED) that is triggered by the action information, thereby informing the player that the identified playing zone is activated (see paragraphs [0228] and [0245]).

Regarding claim 4: Kuhn et al discloses wherein the identified playing zone is a touch screen (see paragraphs [0153] and [0166]).

Regarding claim 5: Kuhn et al discloses wherein a screen associated with the identified playing zone displays visual information that can be read in relation with the action information (see figures 1-4, paragraphs [0028], [0120]-[0129], and [0135]-[0137]).

Regarding claim 6: Kuhn et al discloses wherein the item detection and identification system comprises a wireless sensor of the RFID, (NFC), Bluetooth, Infrared, or WIFI type, enabling the player to place an electronic device and/or a membership card on the identified playing zone that is thus detected and then identified using a suitable process (see paragraph [0140]).

Regarding claim 7: Kuhn et al discloses wherein the computer is positioned in the proximity of the gaming table and/or remotely and connected to a computer network (see paragraph [0042]).



Regarding claim 9: Kuhn et al discloses wherein the information received by the computer enables the software: to measure the amount of a bet on a single playing zone; to associate a bet amount with a single playing zone or with a group of playing zones, by addition; to associate a bet or a group of bets with an entity that is uniquely identified; to send information to one or more playing zones as a function of its analysis (see figures 1-4, paragraphs [0028], [0120]-[0129], and [0135]-[0137]).

Regarding claim 10: Kuhn et al discloses wherein the software compares the results of its analysis with information that is contained in a database, so as to send action information to said at least one identified playing zone (see paragraphs [0109], [0117], and [0211]).


Response to Arguments
7.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection and combination of references teaches over the new amendment and the arguments presented by the Applicant with regards to the teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715